DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 16, 2022 is acknowledged.  Claims 1, 2, 4, 5, 8-20, and 22 are pending in the application.  Claims 3, 6, 7, and 21 have been cancelled.  Claims 13-15 and 18-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 8-12, 16, 17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the weight ratio between the fibers and one or more water-soluble hydrocolloids ranging from 5:1 to 1:1” at lines 14-15.  It is unclear what is meant by this limitation.  There is no recitation of one or more water-soluble hydrocolloids anywhere in claim 1, and it is uncertain if the one or more water-soluble hydrocolloids refers to carboxy-methylcellulose OR if they are an additional component of the claimed composition.  Therefore, the scope of the claim is indefinite.
Claim 16 has been amended to recite “A composition made by removing water from a composition in liquid form comprising water; oil …; milk protein …; one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides…; and one or more emulsifiers; and water-insoluble cellulose-based fibers and carboxy-methylcellulose …., wherein the water has been removed to provide a water content of less than 10% by weight”.  It is unclear what is encompassed by this claim.  It is understood that 2 different compositions are referred to in claim 16 (composition made by removing water-lines 1 and 2 and composition in liquid form-line 2) .  However, it is difficult to determine the components of each individual composition.  For example, does the composition at lines 1-2 comprise water OR does the composition at line 2 comprise water?  Does the composition at lines 1-2 comprise oil, milk protein, one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides, one or more emulsifiers, water-insoluble cellulose-based fibers, and carboxy-methylcellulose in the amounts claimed OR does the composition at line 2 comprise these components and their respective quantities?  Additionally it is unclear which composition has the water removed and has a water content of less than 10% by weight as presently claimed (composition at lines 1-2 OR the composition at line 2).  Therefore, the scope of the claim is indefinite.
Claim 16 also has the same issue as claim 1.  Claim 16 recites “the weight ratio between the fibers and one or more water-soluble hydrocolloids ranging from 5:1 to 1:1” at lines 15-16.  It is unclear what is meant by this limitation.  There is no recitation of one or more water-soluble hydrocolloids anywhere in claim 16, and it is uncertain if the one or more water-soluble hydrocolloids refers to carboxy-methylcellulose OR if they are an additional component of the claimed composition (composition at lines 1-2 OR composition at line 2).  Therefore, the scope of the claim is indefinite.     
Claim 17 recites “the composition” at line 1, and this claim depends upon claim 16.  However, it is uncertain whether the composition in claim 17 refers to the composition described at lines 1-2 of claim 16 OR the composition at line 2 of claim 16.  Therefore, the scope of claim 17 is indefinite.
Claim 22 has the same issue as claim 1.  Claim 22 recites “the weight ratio between the fibers and one or more water-soluble hydrocolloids ranges from 3:1 to 1.5:1”, and this claim depends upon claim 1.  It is uncertain if the one or more water-soluble hydrocolloids refers to carboxy-methylcellulose in claim 1 OR if they are an additional component of the claimed composition.  Therefore, the scope of claim 22 is indefinite.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification at pages 6-9 and 19:
Oil- The term 'oil' as used herein refers to lipids selected from triglycerides, diglycerides, monoglycerides and combinations thereof. The terms 'fat' and 'oil' may be used interchangeably throughout this specification, and refer to the same type of materials (P7, L25-28).
Relative sweetness-The relative sweetness of saccharides is determined relative to sucrose, and sucrose is taken as the reference with a sweetness of 1 (P9, L15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 1, 2, 4, 5, 8-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al. WO 2005046346 (hereinafter “Judge”) in view of Aronson et al. US 20050271790 (hereinafter “Aronson”), Aldred et al. US 20070116848 (hereinafter “Aldred”), and Tharp & Young, “On Ice Cream” (hereinafter “Tharp & Young”).
With respect to claim 1, Judge teaches a non-frozen matrix (a composition in liquid form) comprising water (P8, L9-19; P12-P13, Table 2; and P14, L4-23).
Regarding the limitation of oil at a concentration ranging from 0.5% to 8% by weight as recited in claim 1, Judge teaches the matrix comprises 5% oil or 4% fat in the examples (P12-P13, Table 2).  The quantities of oil and fat of Judge fall within the presently claimed range of oil.
Regarding the limitation of milk protein at a concentration ranging from 0.9% to 2.5% by weight as recited in claim 1, Judge teaches milk protein is at a level of 1-5% (P10, L17-19).  The milk protein quantity of Judge encompasses the claimed milk protein concentration.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides, at a concentration ranging from 32% to 40% by weight as recited in claim 1, Judge teaches freezing point depressants, which consist of one or more monosaccharides, disaccharides, and oligosaccharides, in a total amount of 26-40% (Abstract; P2, L19-20; P8, L1-19; P8, L27-P9, L5; P9, L17-18; P10, L4-12 and 21-25; and P11, L1-2).  The amount of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides taught in Judge encompasses the claimed concentration of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein a mixture of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides has a number average molecular weight <M>n ranging from 240 to 350 gram per mole as recited in claim 1, Judge teaches freezing point depressants, which consist of one or more monosaccharides, disaccharides, and oligosaccharides, having a mean number average molecular weight (Mn) of less than or equal to 320 (Abstract; P2, L1-13; P8, L1-19; P8, L27-P9, L5; and P10, L4-12 and 21-25) and overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of one or more emulsifiers as recited in claim 1, Judge teaches the matrix comprises monoglyceryl palmitate (MGP, emulsifier) in the examples (P12-P13, Table 2).
Regarding the limitation of water-insoluble cellulose-based fibers as recited in claim 1, Judge does not expressly teach this feature.
Aronson teaches using highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food, such as ice cream and mixes (paragraphs [0012], [0028], [0039], [0042], [0046]).  Aronson also teaches the microfibers comprise thickening properties that enable the fibers to provide unique benefits when combined into edible products, the food product comprising the microfibers have been found to be highly acceptable to sensory (crust character, flavor/aroma, grain/texture, taste, odor, and freshness, especially for mixes and frozen foods) tests on the products, the products maintain their taste and mouth feel qualities longer, the high water absorbency and well dispersed nature of the product also lends itself to be an efficient thickening agent/suspending agent in food products, the fiber materials provide other physical property modifying capabilities such as thickening properties, assist in suspending or dispersing other materials within a composition, and the like, and the fiber products of are highly effective and environmentally safe viscosity enhancers (paragraphs [0012], [0042], [0046], and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention, given the teachings of Aronson, to incorporate the highly refined, water-insoluble cellulosic material (microfibers) into the matrix (composition) of Judge with the expectation of successfully preparing a stable ice cream product of desirable textural and organoleptic qualities.  One of ordinary skill in the art would have been motivated to use the highly refined, water-insoluble cellulosic material (microfibers) in the matrix (composition) of Judge because Aronson and Judge similarly refer to mixes and ice cream products, Aronson teaches the microfibers comprise thickening properties and high water absorbency that enable the fibers to provide unique benefits when combined into edible products, the fiber materials provide other physical property modifying capabilities such as thickening properties, and the fiber products are highly effective viscosity enhancers (paragraphs [0012], [0042], [0046], and [0048]), Judge teaches using one or more polysaccharide and the softness of the product is a function of viscosity of the non-frozen matrix phase (P8, L9-19; P9, 20-23; P10, L4-12; and P14, L30-32), and utilizing the fibers in the matrix (composition) of Judge would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of carboxy-methylcellulose as recited in claim 1, Judge teaches the matrix comprises carboxymethyl cellulose (P9, L20-23; and P10, L4-12).
Regarding the limitation an apparent yield stress of at least 1 Pa as recited in claim 1, modified Judge does not teach this feature.
Aldred teaches premixes for use in the production of frozen products, such as ice cream (paragraphs [0002], [0048], [0081], and [0082]).  The compositions will have an apparent yield stress of at least 4 Pa (paragraph [0052]).  The formulation requires a yield stress agent that provide an apparent yield stress and increase the viscosity at zero shear or during flow (paragraph [0051]).  The yield stress agent may include modified cellulose (paragraphs [0063] and [0067]).  Thickeners, such as carboxy methyl cellulose, may be used in combination with a yield stress agent to increase the viscosity of the premix and allow control of the flow properties of the premix upon use (paragraphs [0068], [0069], and [0071]).  The product may also contain other ingredients such as one or more of dairy proteins, oil or fat, sugars, emulsifiers, and water (paragraphs [0071], [0081], and [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of apparent yield stress, from the range disclosed in the prior art reference of Aldred.  One of ordinary skill in the art would have been motivated to provide the matrix of modified Judge with an apparent yield stress of at least 1 Pa as claimed because Aldred and modified Judge similarly teach mixes comprising similar ingredients of fat or oil, milk protein, sugars, emulsifiers, water, carboxy methyl cellulose, and modified cellulose used to prepare frozen confections, Judge teaches the softness of the product is a function of viscosity of the non-frozen matrix phase (P8, L9-15), and Aldred teaches the apparent yield stress depends upon type of product of interest as well as the need to prevent creaming for the product remain stable for over an extended shelf-life (paragraphs [0002]-[0006] and [0050]).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the total solids content ranges from 30% to 50% by weight as recited in claim 1, Judge teaches the matrix comprises 55.255%, 55.25%, 53.875%, 56.62%, 65.42%, 52.18%, 61.974%, and 53.4825% water in examples 1-8 (P13), which corresponds to a solids content of 44.745%, 44.75%, 46.125%, 43.38%, 34.58%, 47.82%, 38.026%, and 46.5175% in examples 1-8, respectively, and falls within the claimed range.
Regarding the limitation of the relative sweetness of the mixture of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides, is maximally 0.22 as recited in claim 1, modified Judge does not teach this feature.
Tharp & Young teaches sweetness depends upon the ice cream mix specifics.  Most ice creams will try to achieve the equivalence of 13-17% sucrose (sucrose sweetness = 1), which corresponds to a relative sweetness of .13 to .17 [(13/100) x 1= 0.13 and (17/100) x 1 = 0.17] (P1, Answer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of relative sweetness, from the range disclosed in the prior art reference of Tharp & Young.  One of ordinary skill in the art would have been motivated to provide the matrix of modified Judge with a relative sweetness of maximally 0.22 as claimed because modified Judge and Tharp & Young similarly teach ice cream mixes, Tharp & Young teaches the sweetness depends upon the sweetener system(s) or blends of sweeteners used in the ice cream mix as well as the flavor(s), how the mix is to be used, and the conditions of consumption (P1, Answer), Judge, as discussed above, teaches monosaccharides, disaccharides, and oligosaccharides and concentrations thereof that are substantially similar to that as presently claimed (Abstract; P2, L19-20; P8, L1-19; P8, L27-P9, L5; P9, L17-18; P10, L4-12 and 21-25; and P11, L1-2), and it is well understood that the relative sweetness is contingent upon the saccharide(s) selected, their respective sweetness in comparison to sucrose, and the quantities thereof, which are a matter of choice.  Additionally, there would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the weight ratio between the fibers and one or more water-soluble hydrocolloids ranging from 5:1 to 1:1 as recited in claim 1, modified Judge (Judge in view of Aronson) teaches this limitation.  As previously discussed, Judge is relied upon for the teaching of carboxymethyl cellulose (P9, L20-23; and P10, L4-12), and Aronson is relied upon for the teaching of highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food (paragraphs [0012], [0058], [0039], [0042], [0046]).  Aronson teaches using 0.1% to 10% of highly refined cellulosic material in food, such as ice cream and mixes (paragraphs [0012], [0016], [0042], [0046], and [0047]), and Judge teaches the composition comprises an effective amount of carboxymethyl cellulose, such as at a level of 0.4-0.9% by weight (P9, L20-23; and P10, L8-15).  Thus, the weight ratio between the fibers and carboxymethyl cellulose (hydrocolloid) of modified Judge is about 0.11 : 1 to about 25 : 1 and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	
With respect to claim 2, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the mixture of the one or more compounds selected from monosaccharides, disaccharides, oligosaccharides, has a number average molecular weight <M>n ranging from 250 to 350 gram per mole as recited in claim 2, Judge teaches freezing point depressants, which consist of one or more monosaccharides, disaccharides, and oligosaccharides, having a mean number average molecular weight (Mn) of less than or equal to 320 (Abstract; P2, L1-13; P8, L1-19; P8, L27-P9, L5; and P10, L4-12 and 21-25) and overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 4, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the water-insoluble cellulose-based fibers comprise citrus fibers as recited in claim 4, modified Judge (Judge in view of Aronson) teaches this limitation.  As previously discussed, Aronson is relied upon for the teaching of highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food, such as ice cream and mixes (paragraphs [0012], [0058], [0039], [0042], [0046]).  Additionally, Aronson teaches the cellulosic fiber material is from citrus fruit (paragraphs [0012], [0016], and [0046]).

With respect to claim 5, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the concentration of water-insoluble cellulose-based fibers ranges from 0.1% to 2% by weight of the composition as recited in claim 5, modified Judge (Judge in view of Aronson) teaches this limitation.  As previously discussed, Aronson is relied upon for the teaching of highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food (paragraphs [0012], [0058], [0039], [0042], [0046]).  Additionally, Aronson teaches using 0.1% to 10% of highly refined cellulosic material in food, such as ice cream and mixes (paragraphs [0012], [0016], [0042], [0046], and [0047]), and the range of cellulose fibers taught in Aronson overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 8, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the concentration of carboxy-methylcellulose ranges from 0.05% to 1% by weight of the composition as recited in claim 8, Judge teaches this limitation.  As previously discussed, Judge is relied upon for the teaching of carboxymethyl cellulose (P9, L20-23; and P10, L4-12).  Judge also teaches the composition comprises an effective amount of carboxymethyl cellulose, such as at a level of 0.4-0.9% by weight (P9, L20-23; and P10, L8-15), and the range disclosed in Judge falls within the presently claimed range of carboxymethyl cellulose.

With respect to claim 9, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the one or more emulsifiers are selected from the group consisting of monoesters of propylene glycol and a fatty acid; and organic acid esters of mono- and diglycerides of fatty acids; and polyglycerolesters of fatty acids as recited in claim 9, Judge teaches this limitation.  As previously discussed, Judge is relied upon for the teaching of the one or more emulsifiers (P12-P13, Table 2).  Judge also teaches the matrix comprises monoglyceryl palmitate (MGP, emulsifier) in the examples (P12-P13, Table 2).

With respect to claim 10, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of containing gas bubbles at an overrun ranging from 30% to 200% as recited in claim 10, Judge teaches this limitation since the reference teaches incorporating sufficient air (gas bubbles) into the blend to the deliver the desired overrun in the range of 30-120% (P9, L30-P10, L2; and P14, L25-28).  The range for overrun as described in Judge falls within the presently claimed range.

With respect to claim 11, modified Judge is relied upon for the teaching of the composition of claim 10 and has been addressed above.
Regarding the limitation of the composition is packaged in a closed package as recited in claim 11, modified Judge (Judge in view of Aronson and Aldred) teaches this limitation.  While Judge does not expressly disclose packaging the composition in a closed package, Aronson teaches the packaged mix is stored (paragraph [0046]) and Aldred teaches storing the post aerated samples in containers and preparing shelf-stable products (paragraph [0006], [0047], and [0118]; and Fig. 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Aronson and Aldred, to select packaging for the composition of Judge with the expectation of preparing a shelf stable product.  One of ordinary skill in the art would have been motivated to package the composition of Judge because Judge is not limited to any particular packaging, packaging foodstuff mixes was well known in the art before the effective filing date of the claimed invention, and the combination would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 12, modified Judge is relied upon for the teaching of the composition of claim 10 and has been addressed above.
Regarding the limitation of the composition is at a temperature below 0⁰C as recited in claim 12, Judge teaches this limitation since the reference teaches the product is at -10⁰C (P14, L25-28).

With respect to claim 22, modified Judge is relied upon for the teaching of the composition of claim 1 and has been addressed above.
Regarding the limitation of the weight ratio between the fibers and one or more water-soluble hydrocolloids ranges from 3:1 to 1.5:1 as recited in claim 22, modified Judge (Judge in view of Aronson) teaches this limitation.  As previously discussed, Judge is relied upon for the teaching of carboxymethyl cellulose (P9, L20-23; and P10, L4-12), and Aronson is relied upon for the teaching of highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food (paragraphs [0012], [0058], [0039], [0042], [0046]).  Aronson teaches using 0.1% to 10% of highly refined cellulosic material in food, such as ice cream and mixes (paragraphs [0012], [0016], [0042], [0046], and [0047]), and Judge teaches the composition comprises an effective amount of carboxymethyl cellulose, such as at a level of 0.4-0.9% by weight (P9, L20-23; and P10, L8-15).  Thus, the weight ratio between the fibers and carboxymethyl cellulose (hydrocolloid) of modified Judge is about 0.11 : 1 to about 25 : 1 and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al. WO 2005046346 (hereinafter “Judge”) in view of Aronson et al. US 20050271790 (hereinafter “Aronson”), Aldred et al. US 20070116848 (hereinafter “Aldred”), Tharp & Young, “On Ice Cream” (hereinafter “Tharp & Young”), Matsukawa et al. JP62-244350 (hereinafter “Matsukawa”) (refer to the corresponding machine translation), and How Products Are Made (hereinafter “How Products Are Made”).
With respect to claim 16, Judge teaches a non-frozen matrix (a composition in liquid form) comprising water (P8, L9-19; P12-P13, Table 2; and P14, L4-23).
Regarding the limitation of oil at a concentration ranging from 0.5% to 8% by weight as recited in claim 16, Judge teaches the matrix comprises 5% oil or 4% fat in the examples (P12-P13, Table 2).  The quantities of oil and fat of Judge fall within the presently claimed range of oil.
Regarding the limitation of milk protein at a concentration ranging from 0.9% to 2.5% by weight as recited in claim 16, Judge teaches milk protein is at a level of 1-5% (P10, L17-19).  The milk protein quantity of Judge encompasses the claimed milk protein concentration.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides, at a concentration ranging from 32% to 40% by weight as recited in claim 16, Judge teaches freezing point depressants, which consist of one or more monosaccharides, disaccharides, and oligosaccharides, in a total amount of 26-40% (Abstract; P2, L19-20; P8, L1-19; P8, L27-P9, L5; P9, L17-18; P10, L4-12 and 21-25; and P11, L1-2).  The amount of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides taught in Judge encompasses the claimed concentration of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein a mixture of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides has a number average molecular weight <M>n ranging from 240 to 350 gram per mole as recited in claim 16, Judge teaches freezing point depressants, which consist of one or more monosaccharides, disaccharides, and oligosaccharides, having a mean number average molecular weight (Mn) of less than or equal to 320 (Abstract; P2, L1-13; P8, L1-19; P8, L27-P9, L5; and P10, L4-12 and 21-25) and overlaps the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of one or more emulsifiers as recited in claim 16, Judge teaches the matrix comprises monoglyceryl palmitate (MGP, emulsifier) in the examples (P12-P13, Table 2).
Regarding the limitation of water-insoluble cellulose-based fibers as recited in claim 16, Judge does not expressly teach this feature.
Aronson teaches using highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food, such as ice cream and mixes (paragraphs [0012], [0028], [0039], [0042], [0046]).  Aronson also teaches the microfibers comprise thickening properties that enable the fibers to provide unique benefits when combined into edible products, the food product comprising the microfibers have been found to be highly acceptable to sensory (crust character, flavor/aroma, grain/texture, taste, odor, and freshness, especially for mixes and frozen foods) tests on the products, the products maintain their taste and mouth feel qualities longer, the high water absorbency and well dispersed nature of the product also lends itself to be an efficient thickening agent/suspending agent in food products, the fiber materials provide other physical property modifying capabilities such as thickening properties, assist in suspending or dispersing other materials within a composition, and the like, and the fiber products of are highly effective and environmentally safe viscosity enhancers (paragraphs [0012], [0042], [0046], and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention, given the teachings of Aronson, to incorporate the highly refined, water-insoluble cellulosic material (microfibers) into the matrix (composition) of Judge with the expectation of successfully preparing a stable ice cream product of desirable textural and organoleptic qualities.  One of ordinary skill in the art would have been motivated to use the highly refined, water-insoluble cellulosic material (microfibers) in the matrix (composition) of Judge because Aronson and Judge similarly refer to mixes and ice cream products, Aronson teaches the microfibers comprise thickening properties and high water absorbency that enable the fibers to provide unique benefits when combined into edible products, the fiber materials provide other physical property modifying capabilities such as thickening properties, and the fiber products are highly effective viscosity enhancers (paragraphs [0012], [0042], [0046], and [0048]), Judge teaches using one or more polysaccharide and the softness of the product is a function of viscosity of the non-frozen matrix phase (P8, L9-19; P9, 20-23; P10, L4-12; and P14, L30-32), and utilizing the fibers in the matrix (composition) of Judge would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of carboxy-methylcellulose as recited in claim 16, Judge teaches the matrix comprises carboxymethyl cellulose (P9, L20-23; and P10, L4-12).
Regarding the limitation an apparent yield stress of at least 1 Pa as recited in claim 16, modified Judge does not teach this feature.
Aldred teaches premixes for use in the production of frozen products, such as ice cream (paragraphs [0002], [0048], [0081], and [0082]).  The compositions will have an apparent yield stress of at least 4 Pa (paragraph [0052]).  The formulation requires a yield stress agent that provide an apparent yield stress and increase the viscosity at zero shear or during flow (paragraph [0051]).  The yield stress agent may include modified cellulose (paragraphs [0063] and [0067]).  Thickeners, such as carboxy methyl cellulose, may be used in combination with a yield stress agent to increase the viscosity of the premix and allow control of the flow properties of the premix upon use (paragraphs [0068], [0069], and [0071]).  The product may also contain other ingredients such as one or more of dairy proteins, oil or fat, sugars, emulsifiers, and water (paragraphs [0071], [0081], and [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of apparent yield stress, from the range disclosed in the prior art reference of Aldred.  One of ordinary skill in the art would have been motivated to provide the matrix of modified Judge with an apparent yield stress of at least 1 Pa as claimed because Aldred and modified Judge similarly teach mixes comprising similar ingredients of fat or oil, milk protein, sugars, emulsifiers, water, carboxy methyl cellulose, and modified cellulose used to prepare frozen confections, Judge teaches the softness of the product is a function of viscosity of the non-frozen matrix phase (P8, L9-15), and Aldred teaches the apparent yield stress depends upon type of product of interest as well as the need to prevent creaming for the product remain stable for over an extended shelf-life (paragraphs [0002]-[0006] and [0050]).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the total solids content ranges from 30% to 50% by weight as recited in claim 16, Judge teaches the matrix comprises 55.255%, 55.25%, 53.875%, 56.62%, 65.42%, 52.18%, 61.974%, and 53.4825% water in examples 1-8 (P13), which corresponds to a solids content of 44.745%, 44.75%, 46.125%, 43.38%, 34.58%, 47.82%, 38.026%, and 46.5175% in examples 1-8, respectively, and falls within the claimed range.
Regarding the limitation of the relative sweetness of the mixture of the one or more compounds selected from monosaccharides, disaccharides, and oligosaccharides, is maximally 0.22 as recited in claim 16, modified Judge does not teach this feature.
Tharp & Young teaches sweetness depends upon the ice cream mix specifics.  Most ice creams will try to achieve the equivalence of 13-17% sucrose (sucrose sweetness = 1), which corresponds to a relative sweetness of .13 to .17 [(13/100) x 1= 0.13 and (17/100) x 1 = 0.17] (P1, Answer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range, including the instantly claimed range of relative sweetness, from the range disclosed in the prior art reference of Tharp & Young.  One of ordinary skill in the art would have been motivated to provide the matrix of modified Judge with a relative sweetness of maximally 0.22 as claimed because modified Judge and Tharp & Young similarly teach ice cream mixes, Tharp & Young teaches the sweetness depends upon the sweetener system(s) or blends of sweeteners used in the ice cream mix as well as the flavor(s), how the mix is to be used, and the conditions of consumption (P1, Answer), Judge, as discussed above, teaches monosaccharides, disaccharides, and oligosaccharides and concentrations thereof that are substantially similar to that as presently claimed (Abstract; P2, L19-20; P8, L1-19; P8, L27-P9, L5; P9, L17-18; P10, L4-12 and 21-25; and P11, L1-2), and it is well understood that the relative sweetness is contingent upon the saccharide(s) selected, their respective sweetness in comparison to sucrose, and the quantities thereof, which are a matter of choice.  Additionally, there would have been a reasonable expectation of success.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of the weight ratio between the fibers and one or more water-soluble hydrocolloids ranging from 5:1 to 1:1 as recited in claim 16, modified Judge (Judge in view of Aronson) teaches this limitation.  As previously discussed, Judge is relied upon for the teaching of carboxymethyl cellulose (P9, L20-23; and P10, L4-12), and Aronson is relied upon for the teaching of highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food (paragraphs [0012], [0058], [0039], [0042], [0046]).  Aronson teaches using 0.1% to 10% of highly refined cellulosic material in food, such as ice cream and mixes (paragraphs [0012], [0016], [0042], [0046], and [0047]), and Judge teaches the composition comprises an effective amount of carboxymethyl cellulose, such as at a level of 0.4-0.9% by weight (P9, L20-23; and P10, L8-15).  Thus, the weight ratio between the fibers and carboxymethyl cellulose (hydrocolloid) of modified Judge is about 0.11 : 1 to about 25 : 1 and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein the water content has been removed to provide a water content of less than 10% by weight as recited in claim 16, modified Judge does not expressly disclose this limitation.
Matsukawa teaches an ice cream base comprising water, oil, milk powder, sweeteners, flavorings, emulsifiers, stabilizer, and other ingredients which is freeze-dried (P1, bottom – P3, top).  
How Products are Made teaches freeze drying food involves removing almost all of the moisture (P1, Background-1st paragraph).  As much as 98% of the water content has been removed during the freeze-drying process (P1, Background-3rd paragraph).  Many foods are easily freeze dried, including liquids (P1, Background-2nd paragraph; P2, Raw Materials-1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Matsukawa and How Products are Made, to remove the water in the product of modified Judge with the expectation of successfully preparing a stable ice cream composition with a water content of less than 10% by weight for long-term storage.  One of ordinary skill in the art would have been motivated to remove the water from the composition of modified Judge because Judge and Matsukawa similarly teach preparing ice cream products, Judge teaches storing the composition (P8, L27-32; P14, L30-32), Matsukawa teaches the dried ice cream can be transported and stored and has excellent long-term storage properties as well as the final prepared ice cream has the same flavor and texture as conventional ice cream (P1, paragraph [0001]; and P4, bottom), and How Products are Made teaches freeze dried foods can be easily transported, stored for a long period of time, and consumed with minimum preparation as well as the food retains much of its color, shape, texture, and flavor when it is prepared for consumption by reintroducing water (P1, Background).  There would have been a reasonable expectation of success with said modification.

With respect to claim 17, modified Judge is relied upon for the teaching of the composition of claim 16 and has been addressed above.
Regarding the limitation of the composition is in the form of a powder as recited in claim 17, modified Judge teaches this feature.  As previously discussed, Matsukawa and How Products are Made are relied upon for the teaching of as much as 98% of the water has been removed from the ice cream base (Matsukawa: P1, bottom – P3, top and How Products are Made: P1, Background-1st through 3rd paragraphs and P2, Raw Materials-1st paragraph).  Additionally, Matsukawa teaches crushing the freeze-dried ice cream base into a powder (P3, middle), and How Things are Made teaches the freeze-dried food may be ground to a smaller size or reduced to a powder (P4, Sizing and Blending).

Response to Arguments
Applicant’s remarks filed June 16, 2022 are acknowledged.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn.  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant’s arguments have been fully considered but they are unpersuasive.
Applicant argues the Office points to no teaching in the Judge and Aronson references of the combination of fibers and CMC.  Aronson indicate that their fibers have similar rheology curves to other common hydrocolloids, such as xanthan gum. In view of this stated similarity, it is not apparent why one of ordinary skill would include both the water soluble hydrocolloids like xanthan gum and the insoluble fibers (P8).
Examiner disagrees.  One of ordinary skill in the art would have been motivated to include a combination of the water-insoluble cellulose-based fibers and carboxy-methylcellulose (water soluble hydrocolloid) as presently claimed from the teachings of the prior art.  As discussed above, Judge teaches the matrix comprises carboxymethyl cellulose (P9, L20-23; and P10, L4-12).  While Judge does not expressly teach water-insoluble cellulose-based fibers, Aronson is relied upon for these teachings since Aronson teaches using highly refined, water-insoluble cellulosic material (microfibers) in the preparation of food, such as ice cream and mixes (paragraphs [0012], [0028], [0039], [0042], [0046]).  One of ordinary skill in the art would have been motivated to use the highly refined, water-insoluble cellulosic material (microfibers) in the matrix (composition) of Judge because Aronson and Judge similarly refer to mixes and ice cream products, Aronson teaches the microfibers comprise thickening properties and high water absorbency that enable the fibers to provide unique benefits when combined into edible products, the fiber materials provide other physical property modifying capabilities such as thickening properties, and the fiber products are highly effective viscosity enhancers (paragraphs [0012], [0042], [0046], and [0048]), Judge teaches using one or more polysaccharide and the softness of the product is a function of viscosity of the non-frozen matrix phase (P8, L9-19; P9, 20-23; P10, L4-12; and P14, L30-32), and utilizing the fibers in the matrix (composition) of Judge would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  Applicant is reminded as stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Applicant argues the Office seems to suggest that it is possible to select each parameter contributing to the composition independently of the others.  But, for example, the saccharide needs simultaneously to satisfy requirements both for sweetness and for freezing point depression.  To further complicate the picture, skimmed milk powder (SMP), providing the milk protein (35% of SMP), will inevitably also provide lactose (50% of SMP).  Although in the US, references are not limited to their examples, that does not mean that the examples are irrelevant in understanding what a reference with broad ranges is actually teaching one of ordinary skill. As demonstrated in the previous response, adjusting all of the parameters relating to the saccharides to arrive at those claimed is challenging, and the Office points to no teaching that would help the8 skilled person to do this (P8-P9).         
Examiner disagrees.  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  As previously discussed, Judge teaches freezing point depressants, which consist of one or more monosaccharides, disaccharides, and oligosaccharides, in a total amount of 26-40% (Abstract; P2, L19-20; P8, L1-19; P8, L27-P9, L5; P9, L17-18; P10, L4-12 and 21-25; and P11, L1-2)  and having a mean number average molecular weight (Mn) of less than or equal to 320 (Abstract; P2, L1-13; P8, L1-19; P8, L27-P9, L5; and P10, L4-12 and 21-25), and the ranges taught in Judge overlap the ranges in claim 1.  Further, Tharp & Young teaches sweetness depends upon the ice cream mix specifics, and most ice creams will try to achieve the equivalence of 13-17% sucrose (sucrose sweetness = 1), which corresponds to a relative sweetness of .13 to .17 [(13/100) x 1= 0.13 and (17/100) x 1 = 0.17] (P1, Answer). One of ordinary skill in the art would have been motivated to provide the matrix of modified Judge with a relative sweetness of maximally 0.22 as claimed because modified Judge and Tharp & Young similarly teach ice cream mixes, Tharp & Young teaches the sweetness depends upon the sweetener system(s) or blends of sweeteners used in the ice cream mix as well as the flavor(s), how the mix is to be used, and the conditions of consumption (P1, Answer), Judge, as discussed above, teaches monosaccharides, disaccharides, and oligosaccharides (freezing point depressants) and concentrations thereof that are substantially similar to that as presently claimed (Abstract; P2, L19-20; P8, L1-19; P8, L27-P9, L5; P9, L17-18; P10, L4-12 and 21-25; and P11, L1-2), and it is well understood that the relative sweetness is contingent upon the saccharide(s) selected, their respective sweetness in comparison to sucrose, and the quantities thereof, which are a matter of choice.  	
Applicant argues stable aeration of a liquid composition, needed here, is not normally a consideration in ice cream manufacture – normally the aeration and freezing occur together, so there is usually no need for a stabilizing system that provides good aerability at ambient temperatures. It is not apparent why one of ordinary skill, in the absence of hindsight would choose to include Aronson's fibres in Judge's compositions and think that such compositions would permit quiescent freezing by consumers (P9).
Examiner disagrees. With respect to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793